Title: From Alexander Hamilton to Daniel Bradley, 22 May 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir,
            New York May 22. 1799
          
          In consequence of the general superintendence of the recruiting service having been confided to me, The Secretary of War has sent me a copy of your letter of the seventh instant with a copy of your instructions from Col Butler.
          I have concluded to direct that you will take your station at Staunton instead of Winchester as was intended. Winchester is the Regimental Rendezvous of one of the twelve additional Regiments which have begun to be raised. At Winchester you would too exclusively interfere with the recruiting for this Regiment. At Staunton you will pretty equally interfere with the two Regiments to be raised in Virginia, which will reserve to both a more equal chance.
          Inclosed are a few sets of Recruiting Instructions with some additions to alterations of the old form. These instructions are to be pursued. The copy marked A will enable you to fill the Blanks in the others.
          The Secretary of War will cause to be forwarded Money Cloathing Arms Accoutrements Camp Utensils and tents, to gether with some blank forms of re oaths and returns and a few sets of the articles of War.
          Inclosed is the plan upon which the State of Virginia has been divided into two Circles and each of those again into ten Districts and subdistricts. A district embraces a batalion a subdistrict a Company. You will perceive in one column the rendezvous of each.
          It will be expedient for you to have the same Rendezvous for each of the companies to be raised under your direction, which will facilitate supply without additional Agents.
          You will write to Col Carrington at Richmond who will inform you of the person or persons who as contractor is to supply provisions and other articles in the line of Quarter Master—And it may be adviseable for you to open a  correspondence with Col Parker at Winchester & Col Bentley at Powhatan so that there may be as much concert and as little collision as possible in the mutual operations—
          The inclosed letter directs Capt Gibson now at Staunton to put himself under your direction.
          You will enquire for Ensigns Samuel McGuire & Thomas Blackburn lately  appointed to the fourth Regiment and you will require them to join you; annexing the first to Capt Diven & the last to Capt Grayson. You will forbear as much as possible
          You will communicate to me as well as to Major General Pinckney the progress which you shall from time to time be made in the recruiting service under your direction.
          With great consideration I am Sir Yr. Obed Sert
          
            P.S Capt Bird is directed to make his return &c. to you. You will consider him as under your superintendence
          
          Major Daniel Bradley 4th U States Regt Staunton
        